Relators' petition for rehearing on the ground that the accident in which respondent was injured having occurred prior to the amendment of 1 Mason Minn. St. 1927, § 4295, the rights of the parties became fixed as of that time. That is true as to the right of compensation, the amount thereof, if within fixed schedules, and the times of payment. Warner v. Zaiser,184 Minn. 598, 239 N.W. 761. But we do not think this applies to the procedural steps prescribed for enforcing compensation, nor to the effect to be given to the award or decision of the industrial commission at any particular stage of the proceeding. Section 4295 relates wholly to the procedure in administering the law in respect to a future event which may or may not arise in any given accidental injury case. Until there has been action of the industrial commission taken thereunder, the rights of an accidentally injured employe and his employer have not been determined. As the section stood before the amendment the determination by the industrial commission that liability for further compensation had ended was final, if not reviewed. By the amendment the industrial commission still retains jurisdiction with power to open its decision for cause as provided by § 4319. In the instant case, although the accident took place before the amendment, still, when the parties were ready to ascertain *Page 125 
whether or not liability for further compensation had ceased, the only authority under which the industrial commission could act was in virtue of § 4295 as amended by L. 1933, c. 74, 3 Mason Minn. St. 1934 Supp. § 4295, and its determination can be given no further effect or finality than prescribed by the law under which it is rendered.
The petition for rehearing is denied.